Citation Nr: 0620163	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  04-18 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for right lower extremity peripheral neuropathy.

2.  Entitlement to an initial evaluation in excess of 10 
percent for left lower extremity peripheral neuropathy.

3.  Entitlement to service connection for hypertension to 
include as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for coronary artery 
disease (CAD) to include as secondary to service connection 
diabetes mellitus.

5.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.




REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from May 1964 to May 
1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the RO by which the RO 
denied entitlement to service connection for hypertension and 
CAD as well as entitlement to TDIU benefits.  Regarding 
bilateral peripheral neuropathy of the lower extremities, the 
veteran is contesting the initial disability evaluations 
assigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his May 2004 substantive appeal, the veteran requested a 
hearing before a Veterans Law Judge (VLJ) at the RO.  The RO 
did not yet schedule a hearing, and the Board cannot address 
the issues on appeal before such hearing is scheduled.  
Hence, the RO must schedule a travel Board hearing.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

The RO should schedule a hearing before a 
VLJ at the RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


